Citation Nr: 0416883	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  98-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left hip injury.

2.  Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to July 
1979 and from September 1990 to June 1991.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 1998 RO decision which 
held that new and material evidence had not been submitted to 
reopen claims for service connection for a left hip injury 
and for hypoglycemia.

In October 1999, the veteran testified at a hearing before 
the Board sitting at the RO, and a transcript of this hearing 
is associated with the claims folder.

In January 2000, the Board rendered a decision that held that 
new and material evidence had not been submitted to reopen 
the veteran's claims for service connection for a left hip 
disability and hypoglycemia.  In May 2001, the United States 
Court of Appeals for Veterans Claims (Court) issued an order 
vacating the prior Board decision and remanding the matter to 
the Board for readjudication.  

In May 2002, the Board issued a May 2002 decision that held 
that new and material evidence had been submitted to reopen 
the veteran's claims for service connection for a left hip 
injury and hypoglycemia.  Having reopened the claims, Board 
chose to undertake additional development on these issues 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  Accordingly, in May 2003, the Board remanded this 
case to the RO for additional evidentiary development and to 
ensure compliance with the Veterans Claims Assistance Act of 
2000.  


FINDINGS OF FACT

1.  A chronic left hip disorder related to active duty 
service is not currently shown.

2.  The veteran does not currently have a medically diagnosed 
disorder manifested by hypoglycemia.


CONCLUSIONS OF LAW

1.  A chronic left hip injury was not was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
§ 3.303 (2003).

2.  A disorder, manifested by hypoglycemia, was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1979 to July 
1979 and from September 1990 to June 1991.  Her entrance 
examination, performed in February 1979, noted essentially 
normal findings throughout.  Annual physical examinations, 
performed in June 1979, December 1983 and in March 1987, also 
noted essentially normal findings throughout.

An August 1989 treatment report noted an assessment of nausea 
and vomiting of uncertain etiology.  A five-hour glucose 
tolerance test was performed and showed some hypoglycemia at 
the three hour reading.  The report concluded with an 
assessment of reactive hypoglycemia, nausea and vomiting, 
likely representing some irritable bowel syndrome.  

Laboratory findings, dated in August 1989, noted a glucose 
reading of 55.  The report noted that this finding was low, 
with a normal range being listed from 70 to 120.

A treatment report, dated in January 1991, noted that the 
veteran had been hit by a forklift.  X-ray examination of the 
left ankle and left lower extremity was requested and 
revealed no evidence of fracture.  A treatment report, dated 
in February 1991, noted the veteran's complaint of nausea, 
which comes on after eating.  A glucose tolerance test showed 
hypoglycemia which responded to diet.  The report concluded 
with an assessment of probable gastritis with mild volume 
depletion.  A physical examination, performed in May 1991, 
noted essentially normal findings throughout.  A medical 
history report, completed in May 1991, noted that she had 
been diagnosed with hypoglycemia in September 1989.  

A September 1991 treatment report noted complaints of left 
leg numbness for the past three to four months.  Physical 
examination revealed the veteran to be ambulatory.  Deep 
tendon reflexes were present and symmetrical, and sensory 
perception to pinprick was good.  A motor nerve conduction 
velocity test revealed the left peroneal nerve to be within 
normal limits with normal amplitude compound motor action 
potentials.  

An April 1994 treatment report noted complaints of left hip 
and leg pain.  It also noted an assessment of reactive 
hypoglycemia.  

In May 1994, the veteran filed her initial claim seeking 
service connection for trauma to the left leg and hip.

A May 1994 treatment report noted complaints of left leg pain 
while running.  X-ray examination of the left hip revealed no 
significant bone, joint or soft tissue abnormalities.  A May 
1994 treatment report noted that recent laboratory and 
physical findings revealed the possibility that the veteran 
may be anemic.  The report also noted that this may be due to 
an inherited anemia or possibly due to not enough iron.  It 
recommended further evaluation.

In June 1994, a VA physical examination was conducted.  The 
report noted the veteran's history of having been struck by a 
forklift in the posterior aspect of her left calf while on 
active duty in January 1991.  At present, she reported 
occasional left hip discomfort if she exercises more than 
usual.  She also reported that she does aerobic exercise 
three times per week without difficulty.  Physical 
examination revealed a normal gait.  She was able to heel 
walk, toe walk, squat and arise from the squatting position 
normally.  Pinprick sensation was normal bilaterally.  Deep 
tendon reflexes were symmetrical.  Calf and thigh 
circumferences differed by less than 1 centimeter when 
comparing the left with the right.  Pedal pulses were present 
bilaterally.  Straight leg raising and Patrick's test were 
normal.  No atrophy was apparent.  There was no inflammation 
of the calves.  Range of motion of the right ankle was 
normal.  Examination of the hips revealed no redness, heat, 
swelling or tenderness.  Range of motion testing of the hips 
was normal, as was the remainder of the musculoskeletal 
examination.  The report concluded with diagnoses of left leg 
contusion, treated and resolved with normal examination, and 
left hip episodic discomfort with normal examination today.  

In November 1994, the veteran submitted a statement 
indicating that her left leg now swells and cramps at times, 
and that she has stiffness in her left leg and hip area.  
While serving in the Persian Gulf, she indicated that she 
felt dizzy most of the time and experienced heart 
palpitations.  

In June 1995, the veteran filed her original claim seeking 
service connection for hypoglycemia.

X-ray examination of the hips, performed in January 1996, 
revealed an intact bony pelvis and both hip joints were 
normal.  A treatment report, dated in June 1996, noted that 
the veteran was doing better on a low carbohydrate diet with 
frequent smaller meals.  The report noted an assessment of 
microcytic anemia, macrocytic anemia, hypoglycemia and 
anxiety.

A November 1997 treatment report noted complaints of left hip 
pain.  Physical examination revealed tightness in the left 
adducus and iliopsis muscles of the left leg.  The veteran 
was instructed on stretching exercises.  A February 1998 
treatment report noted that the left hip pain was improving 
with home exercises.

A periodic physical examination, performed in March 1998, 
noted essentially normal findings throughout.  The report 
noted that the veteran's lower extremities were normal.  A 
physical profile, dated in April 1998, noted that the 
veteran's inservice activities were limited due her left hip 
injury, to include no running, and walking at her own place.  

In March 1998, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that she injured her left hip 
in January 1991 when she was struck in the back of the left 
leg with a forklift.  Since then, she reported having left 
hip pain whenever she sits for a long period of time, 
described as 6 to 8 hours, or runs for an extended period of 
time.  As for her hypoglycemia, she testified that she was 
diagnosed with this condition prior to her entrance into 
active duty service.  She was prescribed an anti-hypoglycemic 
diet and exercise to treat this condition prior to service.  
She reported inservice symptoms of nausea, dizziness and 
tiredness.  She attributed this aggravation of her condition 
due to her longer working hours and an inability to properly 
maintain her diet during service.  She indicated that she has 
never used medication for this condition.  Since her 
discharge from the service, she testified that she has 
maintained her diet and lost 10 to 15 pounds, and that the 
condition has "gotten a lot better."

A profile report, dated in June 1998, noted that the 
veteran's activities were restricted due to left hip and leg 
pain.  

 In October 1999, a hearing was conducted before the Board.  
At the hearing, the veteran testified that her hypoglycemia 
was aggravated by her inservice diet.  She reported being 
treated for this condition at a field hospital "once or 
twice."  She indicated that this condition is currently 
under control through her diet.  When asked to characterize 
her level of disability due to hypoglycemia currently, versus 
before her active duty service, she testified that is better 
now due to her ability to control her diet.  As for her left 
hip, the veteran testified that she continues to have dull 
pain in her left hip area, which feels better while standing.  
She indicated that she takes over-the-counter pain 
medications for this condition, and wears support hose.  

In November 2002, the veteran submitted a statement 
indicating that she had been diagnosed with hypoglycemia 
before entering active duty in September 1990, and that this 
condition was being treated with an anti-hypoglycemic diet.  
During active duty service, she reported that her symptoms 
worsened, including symptoms of extreme weakness, heart 
palpitations, nausea, loss of appetite, forgetfulness and 
frequent urination.  She indicated that she continues to 
suffer from these symptoms, although they are not as severe 
as in the past.  

In December 2002, a VA physical examination was conducted.  
The VA examiner noted that the veteran's claims folder was 
reviewed.  The report noted her history of a left leg injury 
while in the service in 1991, and her history of 
hypoglycemia.  Physical examination of the left hip revealed 
a normal range of motion.  Examination of the left leg 
revealed no edema and a normal range of motion of the left 
knee and ankle.  There was no calf tenderness, and no 
abnormality of the left leg was found.  The report concluded 
with a diagnosis of history of a left leg injury in 1991, 
with normal examination at present.  The VA examiner 
commented "I do not find any evidence of a left hip 
disability on her examination, today."  As for her 
hypoglycemia, a four-hour glucose tolerance test was 
conducted, showing normal findings.  The VA examiner noted a 
diagnosis of history of hypoglycemia, not documented.  

In September 2003, the RO sent correspondence to the veteran 
informing her of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
her of the evidence needed in order to support her claims.  
It requested that she identify all medical treatment 
providers she had seen for her left hip injury and 
hypoglycemia, and indicated that the VA would attempt to 
obtain identified records on her behalf.  

In September 2003, the veteran submitted a statement 
indicating that she was treated at the VA medical center in 
Little Rock, Arkansas, and that "all the information about 
the conditions being claimed are in my medical records that 
are already in your possession."  

In February 2004, the veteran submitted a statement 
indicating that she has chronic pain and swelling on a daily 
basis in her left hip, calf and ankle after standing or 
sitting for a long period of time, which she quantified as 
six hours or more.  She also stated that her blood sugar is 
controlled through prior dietary measures, but that drastic 
changes can occur in moments of stress resulting in 
dizziness, frequent urination, inability to concentrate, 
speech problems and extreme hunger.

In May 2004, the veteran submitted copies of evidence in 
support her claim which had previously been considered by the 
RO.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate her claims for service connection 
for hypoglycemia and for left hip injury.  She has been told 
of hers and the VA's respective duties to obtain evidence.  
The RO obtained the relevant treatment records identified by 
the veteran, and a VA examination has been conducted to 
address the issues on appeal.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A.  Left Hip Injury

The veteran is claiming service connection for residuals of 
an inservice left hip injury.  Her inservice records revealed 
treatment for an injury to her left lower extremity in 
January 1991.  Subsequent treatment reports noted her 
complaints of ongoing left hip pain.

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A 
complaint of pain alone, without a medically diagnosed 
underlying condition, is insufficient for service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In the absence of a current medically diagnosed left hip 
disorder, there is no basis for service connection.  During 
her June 1994 VA examination, the veteran reported occasional 
left hip discomfort if she exercises more than usual.  She 
also reported that she does aerobic exercise three times per 
week without difficulty.  Physical examination revealed that 
she had a normal gait.  Examination of her hips revealed no 
redness, heat, swelling or tenderness.  Range of motion of 
the left hip was normal, as was the remainder of the 
musculoskeletal examination.  The report of her December 2002 
VA examination found no abnormality related to the veteran's 
left leg.  Examination of the left hip revealed a normal 
range of motion.  Examination of the left leg revealed a 
normal range of motion in the left knee and ankle, and no 
edema.  There was also no left calf tenderness.  The VA 
examiner commented that he did "not find any evidence of a 
left hip disability on her examination today."  
X-ray examinations of the left hip, performed in May 1994, 
November 1997 and in September 2001, have all revealed normal 
findings.  

Despite the veteran's complaints of left hip pain, there is 
no evidence of an underlying chronic condition.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Hypoglycemia

The veteran is claiming service connection for hypoglycemia.  
She contends that this condition was first diagnosed prior to 
her entry into active duty service in September 1990, and 
that her service in the Persian Gulf aggravated this 
condition.  In particular, she alleges that this condition 
was aggravated by her long work hours and her inability to 
control her diet during her period of active duty service.

As noted above, in addition to disease or injury in service, 
service connection requires competent medical evidence of a 
current related disability. Degmetich v. Brown, 104 F.23d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpret 38 U.S.C. 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

Pursuant to the December 2002 VA examination, the veteran was 
given four-hour glucose tolerance test which revealed normal 
findings.  Based upon this, and the physical examination of 
the veteran, the VA examiner concluded that the veteran did 
not currently have hypoglycemia.  

In the absence of a current medically diagnosed disorder 
manifested by hypoglycemia, there is no basis for service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the veteran is not currently shown to have hypoglycemia, 
the Board need not address the additional issue of whether 
this condition should be considered a disability, or merely a 
laboratory finding reflecting a possible underlying 
disability.  
See 38 C.F.R. § 3.1(k).  The Board does note, however, that 
the veteran is not shown to have a medically diagnosed 
disorder manifested by hypoglycemia.




ORDER

Service connection for a left hip injury is denied.

Service connection for hypoglycemia is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



